

	

		II

		109th CONGRESS

		1st Session

		S. 827

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Feingold (for

			 himself, Mr. Schumer, and

			 Mrs. Clinton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To prohibit products that contain dry ultra-filtered milk

		  products, milk protein concentrate, or casein from being labeled as domestic

		  natural cheese, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Quality Cheese Act of

			 2005.

		2.Natural cheese

			 standard

			(a)FindingsCongress

			 finds that—

				(1)(A)any change in domestic

			 natural cheese standards to allow dry ultra-filtered milk products, milk

			 protein concentrate, or casein to be labeled as domestic natural cheese would

			 result in increased costs to the dairy price support program; and

					(B)that change would be unfair to

			 taxpayers, who would be forced to pay more program costs;

					(2)any change in

			 domestic natural cheese standards to allow dry ultra-filtered milk products,

			 milk protein concentrate, or casein to be labeled as domestic natural cheese

			 would result in lower revenues for dairy farmers;

				(3)any change in

			 domestic natural cheese standards to allow dry ultra-filtered milk products,

			 milk protein concentrate, or casein to be labeled as domestic natural cheese

			 would cause dairy products containing dry ultra-filtered milk, milk protein

			 concentrate, or casein to become vulnerable to contamination and would

			 compromise the sanitation, hydrosanitary, and phytosanitary standards of the

			 United States dairy industry; and

				(4)changing the

			 labeling standard for domestic natural cheese would be misleading to the

			 consumer.

				(b)ProhibitionSection

			 401 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341) is

			 amended—

				(1)by striking

			 Whenever and inserting (a) Whenever; and

				(2)by adding at the

			 end the following:

					

						(b)The Commissioner

				may not use any Federal funds to amend section 133.3 of title 21, Code of

				Federal Regulations (or any corresponding similar regulation or ruling), to

				include dry ultra-filtered milk, milk protein concentrate, or casein in the

				definition of the term milk or nonfat milk, as

				specified in the standards of identity for cheese and cheese products published

				at part 133 of title 21, Code of Federal Regulations (or any corresponding

				similar regulation or

				ruling).

						.

				

